AO 109 §Ev. 2/90!Seizu1'e Wommt

 

UNITED STATES DISTRICT COURT

for the
SOUTHERN DISTRICT OF OHIO
In the Matter of the Seizure of: )

) SEIZURE WARRANT
The contents of First Merchants Bank Account No. )
2712050003, held in the name of Towfiq Market, ) Case No. , g , __ 335
LLC, up re the amount ef $323,535.13. ) 3 ~ l ' md

TO: Any authorized law enforcement officer:

An application by a federal law enforcement officer or an attorney for the government having been
made before me by Jeffrey Rees, Special Agent, FBI who has reason to believe that in the Southem District of

Ohio there is now certain property Which is subject to forfeiture to the United States, namely (deeent»epeepenyte be
seized)

The contents of First Merchants Bank Account No. 2?12050003, held in the name of
Towfiq Market, LLC, up to the amount of $323,585. l 8.

I find that the affiant(s), or any recorded testimony, establish probable cause to believe that the property
so described is subject to seizure and that grounds exist for the issuance of this seizure warrant.

YoU ARE HEREBY comANDED re execute this wmam en er before [§)O_\l . él| ,@Z ?>
(not to exceed 14 days), in the daytime (6:00 A.M. to 10:00 P.M.). Unless delayed notice is authorized, you
must give a copy of this Warrant and a receipt for the property taken to the person from whom, or from whose
premises, the property was taken, or leave the copy and receipt at the place where the property was taken.

The officer executing this warrant, or an ocher present during the execution of the warrant, must
prepare an inve;?r as required by w and promptly return this warrant and inventory to United States

Magistrate Judg _ divme _W_f YD/\

THE ABOVE-REFERENC@CIAL INSTI'I`UTION IS HEREBY COMMANDED to effect the
seizure of the contents of the a ove-referenced account(s) and to re1i.1se the withdrawal of any amount from

 

 
 
  
  

&‘L`a_\ said account(s) by anyone other than duly authorized law enforcement agents; promptly provide officers or

,d_,,. W ` with the current account balances; and continue to accrue any
`D‘;'F' ` eposits, interest, dividends, and any other amount credited to said account(s) until law enforcement agents, or

d|OMh'i'lthoriz_ed representative from th e_Semioe direct that the contents of said account(s) be
my finally liquidated Service of this eizure warrant may be made by facs' n___,`,..-‘- -.~:-:...~~,. that a hard copy is
VDN thereafter served by regular mail, vernig{it mail, or pers\é)nal delivery. " '

r‘d¢.r¢» BK;A¢$;+%MB
max gore \1'. w am

 

Date and Time Issued

Columbus, Ohio

 

City and State

 

AO 93 (Rev. llf13) Seareh and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Execuring oj‘icer ’s signature

 

Prr'nted name and title

 

 

 

